Opinion issued March 2, 2021




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00694-CR
                           ———————————
                      EDMOND BAKER, JR., Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 239th District Court
                           Brazoria County, Texas
                       Trial Court Case No. 81673-CR

                         MEMORANDUM OPINION

      A jury convicted appellant of stalking1 and assessed his punishment at 10

years’ confinement and a $10,000 fine, which the trial court then probated, placing

appellant under community supervision for seven years. In two related issues on




1
      See TEX. PENAL CODE 42.072.
appeal, appellant contends that the jury charge was fundamentally erroneous and

permitted the jury to return a non-unanimous verdict. We affirm.

                                 BACKGROUND

      Because appellant does not challenge the sufficiency of the evidence to

support his conviction for stalking, we provide only a brief recitation of facts. After

11 years of marriage, appellant and Kamisha Lavern Jackson divorced in 2013.

Appellant and Jackson had two daughters. Jackson remarried in 2014, and from 2016

until the time of trial in 2019, appellant harassed Jackson both in person and via text

messages.

Appellant’s conduct

      For example, in 2016, appellant arrived at Jackson’s home with their two

children. Appellant got into a verbal altercation with Jackson’s husband, threatening

to “beat [his] ass right now.” When Jackson intervened, appellant, who had been

walking to confront Jackson’s husband, got back in the car and drove away with the

children. On another occasion, appellant confronted Jackson at a recreation center

during one of their children’s volleyball games, telling Jackson that she was going

to hell and that God did not hear her. He also followed Jackson on other occasions

calling her a demon, witch, or “ho.” Jackson’s description of the confrontation at the

volleyball game was corroborated by several witnesses, one of whom described

appellant as being loud, aggressive, and inappropriate while speaking to Jackson.


                                          2
The altercation ended only when staff at the recreation center called the police. On

another occasion, appellant followed Jackson and one of their daughters as they

shopped at an HEB grocery store. As he followed them through the store, appellant

started recording Jackson with his cell phone and telling her that she should be at

home with her husband. Jackson testified that, during each of the confrontations, she

was afraid of appellant and was concerned that he could become physical.

      Appellant also harassed Jackson by sending thousands of text messages to her.

He repeatedly called her a “jezebel,” “ho”, “bitch,” and “whore.” He accused

Jackson of being demon-possessed and told her that she needed an exorcism. He

claimed that because they had been married, Jackson was bound to him until he died.

He told Jackson that “[j]udgment day is coming soon for y’all though” and asked

her, “What would you do different if you knew today was your last day here on

Earth?”

      In 2016, Jackson went to law enforcement and provided them with several

cellular downloads documenting appellant’s behavior. Because appellant’s

harassing texts continued even after law enforcement talked to him during a

“courtesy call,” he was charged with harassment, with bond conditions that

prohibited non-custody communications with Jackson.




                                         3
The trial

      Appellant was ultimately indicted for stalking, and the case went to trial with

appellant representing himself pro se. During voir dire, the State differentiated

between harassment and stalking by stating that stalking was “harassment on

steroids.” The State explained that the jurors had to agree that the offense of stalking

occurred on multiple dates; that the State had to prove at least two dates; and that it

had to occur on more than one occasion. When asked what elevated the offense from

a misdemeanor to a felony, the State responded that it was a felony when there was

“a similar scheme or conduct, and that it’s on more than one occasion.” After another

venireperson inquired similarly, the State explained that stalking occurs “over the

course of multiple dates.” There was much discussion with the venire about how

multiple incidents of harassment were required to elevate the case to felony stalking.

      During trial, when Lake Jackson Police Detective O. Franklin was asked why

she chose to charge appellant with stalking rather than harassment, she responded

that the harassment had occurred on multiple occasions. On cross-examination she

further explained:

      And we had the document[ed] history of—and evidence to support the
      incident that took place at the [volleyball game], witnesses willing to
      testify based on the account; and that right there constituted enough for
      the harassment charge. And then when I assume the case, it becomes a
      new investigation, obviously; but stalking there was one more count in
      the same scheme, course of action course of conduct as before. More
      texts in the same nature received from [appellant] as before in the


                                           4
     [harassment] case. That constituted—that was the evidence we had.
     So, that constituted [sic] me to initiate the stalking charge.

The Jury Charge

     The abstract portion of the jury charge provided in relevant part:

     Our law provides that a person commits the offense of STALKING if
     the person, on more than one occasion and pursuant to the same
     scheme or course of conduct that is directed specifically at another
     person, knowingly engages in conduct that:

     1. Constitutes an offense under Texas Penal Code Section 42.07
        (harassment), or that the actor knows or reasonably should know the
        other person will regard as threatening bodily injury or death;

     2. Causes the other person to be placed in fear of bodily injury or death
        or in fear that an offense will be committed against the other
        person’s property, or to be harassed, annoyed, alarmed, abused,
        tormented, embarrassed, or offended; and

     3. Would cause a reasonable person to:
          a. fear bodily injury or death for herself,
          b. fear that an offense would be committed against the person’s
             property, or
          c. feel harassed, annoyed, alarmed, abused, tormented,
             embarrassed or offended.

     Our law provides that a person commits an offense under Texas Penal
     Code 42.07 (harassment) if, with intent to harass, annoy, alarm, abuse,
     torment, or embarrass another, the person:

     1. initiates communication and in the course of the communication
        makes a comment or suggestion that is obscene, or

     2. sends repeated electronic communications in a manner reasonably
        likely to harass, annoy, alarm, abuse, torment, embarrass, or offend
        another, or



                                        5
      3. threatens, in a matter reasonably likely to alarm the person receiving
         the threat, to inflict bodily injury on the person or to commit a felony
         against the person, a member of the person’s family or household,
         or the person’s property.

      (Emphasis added).

      There were nine application paragraphs in the jury charge. Each application

paragraph began with the same introductory sentence:

      Now, if you find from the evidence beyond a reasonable doubt that on
      or about the (date of the alleged harassment, including dates from June
      2016 to January 2017) in Brazoria County, Texas, and before the
      presentment of the indictment, the defendant, EDMOND BAKER, JR.,
      did then and there, and pursuant to the same scheme and course of
      conduct directed specifically at Kamisha Jackson, knowingly . . .
      (Emphasis added).

      Following this introductory sentence, each application paragraph alleged the

three, separate elements of stalking, i.e., that appellant’s conduct (1) “constitutes an

offense under section 42.07 (harassment) or that the actor knows or reasonably

should show the other person will regard as threatening” bodily injury or death,

bodily injury or death for a family member, or an offense against the other person’s

property; (2) “caused the other person [or] a member of the other person’s family

. . . to be placed in fear of bodily injury or death . . . ; and (3) “would cause a

reasonable person to” fear bodily injury or death . . . .” For example, the first two

application paragraphs provided:

      Now, if you find from the evidence beyond a reasonable doubt that on
      or about the 1st day of June, 2016, in Brazoria County, Texas, and
      before the presentment of the indictment, the defendant, EDMOND

                                           6
      BAKER, JR., did then and there, and pursuant to the same scheme and
      course of conduct directed specifically at Kamisha Jackson knowingly
      engage in conduct that constituted an offense under 42.07 of the Texas
      Penal Code, namely, by intentionally or knowingly threatening to
      assault the husband of the said Kamisha Jackson and the defendant’s
      said conduct would cause a reasonable person to fear, and did cause the
      said Kamisha Jackson to be placed in fear of bodily injury or death or
      be in fear that an offense would be committed against Kamisha
      Jackson’s property or feel harassed, annoyed, alarmed, abused,
      tormented, embarrassed, or offended; OR

      If you find from the evidence beyond a reasonable doubt that on or
      about the 20th day of August, 2016, in Brazoria County, Texas, and
      before the presentment of the indictment, the defendant, EDMOND
      BAKER, JR., did then and there and pursuant to the same scheme and
      course of conduct directed specifically at Kamisha Jackson knowingly
      engage in conduct that the defendant knew or reasonably should have
      known that said Kamisha Jackson would regard as threatening bodily
      injury or death to said Kamisha Jackson, to-wit: by intentionally or
      knowingly following and speaking to the said Kamisha Jackson in a
      threatening manner in a public place to wit: the Lake Jackson
      Recreation Center located in Lake Jackson, Brazoria County Texas and
      the defendant’s said conduct would cause a reasonable person to fear,
      and did cause the said Kamisha Jackson to be placed in fear of bodily
      injury or death or be in fear that an offense would be committed against
      Kamisha Jackson’s property or feel harassed, annoyed, alarmed,
      abused, tormented, embarrassed, or offended; OR

      [followed by 7 more application paragraphs].

      None of the application paragraphs included the statutory requirement that the

stalking occurred “on more than one occasion,” but each application paragraph did

require the State to show that the stalking was done “pursuant to the same scheme

or course of conduct.” Each application paragraph then provided a different

allegation for how the State proved the first element of the stalking, i.e., that the


                                         7
defendant’s conduct “Constitutes an offense under Texas Penal Code Section 42.07

(harassment), or that the actor knows or reasonably should know the other person

will regard as threatening bodily injury or death.” For example, different application

paragraphs showed prohibited conduct by alleging threats to assault Jackson’s

husband, speaking to her in a threatening manner at the recreation center, following

and recording her in the HEB grocery store, sending repeated text messages,

including messages referring to Jackson as “bitch, whore, or jezebel,” containing

vulgar images, or referencing “judgment day,” and “biblical verses.” The application

paragraphs were charged disjunctively, with the application paragraphs separated by

the term “OR.”

                             JURY CHARGE ERROR

      In two related issues, appellant contends that he “was denied his constitutional

right to a unanimous jury verdict” and “the jury charge [was] fundamentally

defective[.]”

Standard of Review

        The trial court has an absolute duty to prepare a jury charge that accurately

sets out the law applicable to the case. See TEX. CODE CRIM. PROC. art. 36.14;

Oursbourn v. State, 259 S.W.3d 159, 179 (Tex. Crim. App. 2008); see also Vasquez

v. State, 389 S.W.3d 361, 366 (Tex. Crim. App. 2012) (“The purpose of the trial

judge’s jury charge is to instruct the jurors on all of the law that is applicable to the


                                           8
case.”). A review of jury charge error involves a two-step analysis. Ngo v. State, 175

S.W.3d 738, 743–44 (Tex. Crim. App. 2005); Abdnor v. State, 871 S.W.2d 726,

731–32 (Tex. Crim. App. 1994). First, we must determine whether error actually

exists in the charge, and, second, if error does exist, whether sufficient harm resulted

from the error to require reversal. Ngo, 175 S.W.3d at 743–44; Abdnor, 871 S.W.2d

at 731–32. When, as here, the defendant does not object to the jury charge, we will

not reverse for jury charge error unless the record shows “egregious harm” to the

defendant. See Ngo, 175 S.W.3d at 743–44. Errors that result in egregious harm are

those that affect “the very basis of the case,” “deprive the defendant of a valuable

right,” or “vitally affect a defensive theory.” Id. at 750. Egregious harm is a difficult

standard to prove and must be determined on a case-by-case basis. Hutch v. State,

922 S.W.2d 166, 171 (Tex. Crim. App. 1996). The record must show that the charge

error caused the defendant actual, rather than merely theoretical, harm. Ngo, 175

S.W.3d at 750.

Analysis

      The stalking statute requires a person to commit an offense “on more than one

occasion and pursuant to the same scheme or course of conduct.” See TEX. PENAL

CODE § 42.07(a). In this case, the abstract portion of the jury charge contained this

entire phrase, but the nine individual application paragraphs omitted the “on more

than one occasion” language, leaving only the “pursuant to the same scheme or


                                           9
course of conduct” language. Appellant contends that this omission, coupled with

the fact that the application paragraphs were charged disjunctively using “OR,”

means that the jury could have convicted him based on any ONE of the application

paragraphs, thereby destroying the required jury unanimity.

      Jury Unanimity

      Because this is a two-part complaint about the jury charge, we first consider

whether the application paragraphs violated the unanimity requirement. Appellant

argues that

      [t]he jury charge allowed some jurors to believe the act committed was
      threatening to assault the husband of said Complaint [sic], or by
      speaking to the said Complaint [sic] in a threatening manner in a public
      place, or by following and recording the said Complaint [sic] with a
      cellular phone in a public, or by sending repeated electronic
      communications to-wit: text messages and multimedia messages, or by
      sending repeated electronic communications to-wit: Text messages and
      multimedia messages referring to Complaint [sic] as bitch, whore, or
      jezebel, or by sending repeated electronic communications to-wit: text
      messages and multimedia messages containing vulgar or sexually
      explicit content, or by sending repeated text messages or multimedia
      messages to the said Complaint [sic], or by sending text messages to
      the said Complaint [sic] referencing biblical verses.

      The State responds that the nine application paragraphs allege multiple

instances of prohibited conduct2 that make up the single offense of stalking, and that



2
      The prohibited conduct under the stalking statute is “an offense under [the
      harassment section of the Penal Code] of that the actor “knows or reasonably should
      know the other person will regard as threatening . . . .” See TEX. PENAL CODE§
      2.072(a)(1).
                                          10
the jury need not agree on the method and means of prohibited conduct. We agree

with the State.

      In Lafaitt v. State, No. 12-18-00351-CR, 2020 WL 827136, at *6 (Tex.

App.—Tyler Feb. 19, 2020, no pet.) (mem. op., not designated for publication), the

jury charge provided four different methods that appellant committed the prohibited

conduct under the stalking statute—twice initiating communication with the

complainant during which he made an obscene comment, sending repeated

electronic communications to the complainant in a manner reasonably likely to

harass, and threatening to inflict bodily injury on the complainant. Id. On appeal,

the defendant argued that the application paragraph allowed the jury to find him

guilty without unanimously agreeing on which elements of the offense were

committed. Id. The court of appeals disagreed, explaining as follows:

      [I]t has long been the general rule that when a single crime can be
      committed in various ways, jurors need not agree upon the mode of
      commission. Francis v. State, 36 S.W.3d 121, 124 (Tex. Crim. App.
      2000). When alternate manners and means of committing an offense
      are submitted to the jury in the disjunctive, it is appropriate for the jury
      to return a general verdict for that offense if the evidence supports a
      conviction under any one of them. Kitchens v. State, 823 S.W.2d 256,
      258 (Tex. Crim. App. 1991); Marinos v. State, 186 S.W.3d 167, 175
      (Tex. App.—Austin 2006, no pet.); Garcia v. State, 212 S.W.3d 877,
      886 (Tex. App.—Austin 2006, no pet.).

      [T]he State alleged and presented evidence of three different ways in
      which Appellant harassed or threatened [the Complainant] under the
      stalking statute. Because the offense of stalking could be committed in
      various ways, it was not necessary that the jurors agree upon the mode
      of commission and it was appropriate for the jury to return a general
                                          11
      verdict. See Kitchens, 823 S.W.2d at 258; see also Francis, 36 S.W.3d
      at 124.

      Id. at *6.

      The same is true in this case. Each of the nine application paragraphs include

all of the elements of stalking3 (absent the phrase “on more than one occasion”).

The only difference in each of the nine paragraphs is that they, like the four

paragraphs in the Lafaitt jury charge, provide a different manner or means of proving

the “prohibited conduct” element of stalking. Because each application paragraph

provided an alternate manner and means of committing the offense, the jury was not

required to agree on which of the nine application paragraphs it found appellant to

have committed. See Alfaro v. State, No. 14-18-00923-CR, 2020 WL 548219, at *5

(Tex. App.—Houston [14th Dist.] Feb. 4, 2020, no pet.) (mem. op., not designated

for publication) (noting that jurors need not all agree on same incidents of stalking

and stating that “[i]t is a correct statement of the law that the jury need not

unanimously agree on alternate modes or means of committing an offense”).




3
      Because each application paragraph included all of the elements of stalking, but
      alleged a different manner and means of committing the “prohibited conduct”
      element of the offense, this case is distinguishable from Ploeger v. State, 189
      S.W.3d 799, 803 (Tex. App.—Houston [1st Dist.] 2006, no pet.). In Ploeger, this
      Court found charge error when the statutory elements of stalking—causing the
      complainant to be placed in fear of bodily injury or death and that such conduct
      would cause a reasonable person to fear bodily injury or death—were pleaded in the
      disjunctive. Id.
                                          12
      Omission of “On More Than One Occasion”

      Having decided that alleging a different “manner and means” of committing

the “prohibited conduct” element of the offense of stalking is not error even when

charged disjunctively, we consider whether the omission of the phrase “on more than

one occasion” from the application portion of the charge was error.

      The State relies on Brigham v. State, No. 05-16-01496-CR, 2017 WL 4875887

(Tex. App.—Dallas Oct. 30, 2017, pet. ref’d) (mem. op., not designated for

publication), to argue that there is no jury charge error because, even if omitted from

the application paragraphs, the phrase “on more than one occasion” was included in

the abstract portion of the charge. In Brigham, also a stalking case, the abstract

portion of the jury charge contained the phrase “on more than one occasion and

pursuant to the same scheme or course of conduct,” but the two application

paragraphs, which both alleged prohibited conduct occurring on different dates,

provided only that the prohibited conduct must have been “committed pursuant to

the same scheme or course of conduct.” The defendant in Brigham, like appellant

here, argued that the omission of the “on more than one occasion” language from

the application paragraphs was egregious error. Id. at *2. The court held that the

omission from the application portion of the charge was not error because (1) the

missing language was in the abstract portion of the charge, and (2) the application




                                          13
paragraphs required the jury to find that appellant committed prohibited conduct on

two specific dates, i.e., the two dates in the two application paragraphs. Id.

      Like the jury charge in Brigham, the abstract portion of the charge in this case

contains the language “on more than one occasion,” while that language is missing

from the application paragraphs. Brigham, however, is distinguishable from the

present case on a different basis. In Brigham, the application paragraphs of the jury

charge alleged only two instances of prohibited conduct, charged conjunctively with

AND; thus, to convict Brigham of stalking, the jury necessarily had to find that he

committed the prohibited conduct alleged in both application paragraphs, which

occurred on different dates, i.e., on more than one occasion. In contrast, in this case,

the application paragraphs were charged disjunctively using OR, so, under the

charge, the jury did not necessarily have to agree that the alleged prohibited conduct

occurred “on more than one occasion,” i.e., on more than one of the dates alleged in

the application paragraphs. Thus, Brigham does not compel the conclusion that the

omission of the language “on more than one occasion” from the application portion

of the charge was not error.

      However, the State also argues that there is no charge error because “on more

than one occasion” and “pursuant to the same scheme and course of conduct” are

necessarily intertwined and that by including the terms “scheme” or “course of

conduct” in the application paragraphs, that portion of the charge also required the


                                          14
jury to find that appellant “must have committed more than one instance of

prohibited conduct to be convicted of stalking.”

      Egregious Error?

      We need not decide whether “on more than one occasion” is the same as a

“scheme and course of conduct” such that its omission from the application portion

of the charge is not error because we conclude that the alleged error, if any, did not

cause egregious harm to appellant. In determining whether an error is egregiously

harmful, we consider not only the allegedly erroneous portion of the charge, but also

other relevant aspects of the trial. See Sanchez v. State, 209 S.W.3d 117, 121 (Tex.

Crim. App. 2006); Almanza v. State, 686 S.W.2d 157, 171 (Tex. Crim. App. 1984).

These relevant aspects include: (1) the entirety of the charge itself; (2) the state of

the evidence including contested issues and the weight of the probative evidence;

(3) the arguments of counsel; and (4) any other relevant information revealed by the

trial record as a whole. See Sanchez, 209 S.W.3d at 121.

            a. Entire charge

      As mentioned earlier, the abstract portion of the charge required the State to

show that “on more than one occasion and pursuant to the same scheme or course of

conduct” appellant engaged in the alleged prohibited conduct. The application

paragraphs alleged multiple dates from June 2016 to January 2017 and required the

State to show a “scheme or course of conduct,” language from which the jury could


                                          15
have made a common-sense deduction that the prohibited conduct must occur on

more than one occasion. See Nava v. State, 415 S.W.3d 289, 300 (Tex. Crim. App.

2013) (“We may use common sense in assessing how the jury likely understood the

charge . . . .”).

              b. Trial Evidence

       At trial, appellant did not contest that he sent thousands of text messages to

Jackson, and the evidence showed that he had several threatening, in-person

encounters with her as well. As such, whether the prohibited conduct occurred “on

more than one occasion” was not a contested issue at trial. See Sanchez v. State, No.

04-19-00433-CR, 2020 WL 1159044, at *2–3 (Tex. App.—San Antonio Mar. 11,

2020, no pet.) (mem. op., not designated for publication) (holding omission of

element from application paragraph not egregiously harmful because “the omitted

element, whether a vehicle had been used while in flight, was not a contested issue

at trial”). Also, the State’s case was strong. Jackson testified to multiple, in-person

confrontations with appellant that caused her to fear for her safety; her testimony

about appellant’s behavior at the volleyball game was corroborated by several, non-

related witnesses. Finally, the State introduced thousands of pages of cellular

download excerpts, many of which contained obscene and threatening text

messages. Thus, the weight of the probative evidence favors finding no egregious

harm. See Johnson v. State, 981 S.W.2d 759, 763 (Tex. App.—Houston [1st Dist.]


                                          16
1998, pet ref’d) (“When the evidence is overwhelming, it is obviously less likely

that the jury was influenced by an erroneous jury instruction than by the weight of

the probative evidence itself.”).

            c. Arguments of Counsel

      During closing argument, the State explained that the jury must find more than

one instance of prohibited conduct to convict appellant of stalking. The State argued,

“[Y]ou don’t have to agree on which paragraph has been proven, as long as all 12 of

you agree that he did something listed in the indictment on more than one occasion,

be it text messages, be it the rec center and HEB, whatever, as long as you believe

his conduct has occurred on more than one occasion.” Appellant also distinguished

between harassment and stalking, describing “stalking” as “supercharged

harassing.” The jury was repeatedly told that it needed multiple instances of

prohibited conduct to convict appellant of stalking. See Garro v. State, No. 05-00-

01539, 2002 WL 2005494, at *11 (Tex. App.—Dallas Aug. 20, 2002, pet. ref’d)

(mem. op., not designated for publication) (finding no egregious harm from omission

of element from application paragraph when State reviewed facts proving missing

element during closing argument).

             d. Other Relevant Information

      Beginning as early as voir dire, the State repeatedly explained that felony

stalking required repeated instances of prohibited conduct, while simple harassment


                                         17
did not. The State explained that harassment can be a “building block” of stalking

and that “[s]talking is like harassment on steroids.” Specifically, the State explained

to the jury that there were nine paragraphs in the indictment and that “you do not all

have to agree on which nine paragraphs that we’ve proven . . . [y]ou have to agree

that it happened on multiple dates, though. . . . we’ve got to show that it happened

on more than one occasion for it to be [felony stalking].” Thus, during voir dire, the

State properly explained to the jury that to convict it was necessary to conclude that

appellant had committed the prohibited conduct alleged in more than one of the nine

paragraphs, but it did not have to agree on which of the nine paragraphs had been

proved. See Johnson v. State, No. 01-15-00101-CR, 2016 WL 4536954, at *12 (Tex.

App.—Houston [1st Dist.] Aug. 30, 2016, pet. ref’d) (noting that statements made

during voir dire were relevant to egregious harm analysis).

              e. Conclusion Regarding Egregious Error

      In light of our analysis of these four factors, and after reviewing the appellate

record in its entirety, we cannot say that appellant was actually harmed by the charge

error, if any, because the instructions did not affect the basis of appellant’s case or

his defensive theories, or deprive appellant of a valuable right. See Arrington v. State,

451 S.W.3d 834, 839–40 (Tex. Crim. App. 2015); Almanza, 686 S.W.2d at 171.

      Accordingly, we hold that appellant was not egregiously harmed by the error,

if any, in the charge.


                                           18
      We overrule issues one and two.

                                CONCLUSION

      We affirm the trial court’s judgment.




                                                Sherry Radack
                                                Chief Justice

Panel consists Chief Justice Radack and Justices Goodman and Farris.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           19